Citation Nr: 0530251	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  01-07 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for degenerative 
changes of the lumbar spine, currently evaluated as 40 
percent disabling, to include whether a reduction from 60 
percent to 40 percent, effective April 1, 2000, was proper.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 1999 and January 2000 rating 
decisions issued by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) located in St. Louis, 
Missouri.  The Board remanded this appeal in September 2003; 
the requested development is now complete and this matter is 
again before the Board for appellate review.


FINDINGS OF FACT

1. The evidence at the time of the reduction of the veteran's 
evaluation for degenerative changes of the lumbar spine from 
60 percent to 40 percent, did not disclose improvement.  

2.  The veteran service-connected degenerative changes of the 
lumbar spine are not manifested by ankylosis of the spine.

3.  The veteran's lumbar spine disability is rated as 60 
percent disabling and renders him unable to retain gainful 
employment.


CONCLUSIONS OF LAW

1. The RO's decision to reduce the rating for degenerative 
changes of the lumbar spine from 60 percent to 40 percent, 
effective April 1, 2000, was improper.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.344, 4.3, 4.7, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5293 (as in effect before 
September 23, 2002).

2.  The criteria for a disability rating in excess of 60 
percent for degenerative changes of the lumbar spine are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59 (2005); 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5293, 5295 (2002), 5237, 
5242, 5243 (2005).  

3.  A total disability rating based on individual 
unemployability due to service-connected disabilities is 
granted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 
4.16, 4.19, 4.25, 4.26 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities (Schedule).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2005).

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Id.; 38 C.F.R. §§ 4.1, 4.2 
(2005).  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2005).  Regarding 
musculoskeletal disabilities, functional loss contemplates 
the inability of the body to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance and must be manifested by 
adequate evidence of disabling pathology, especially when it 
is due to pain.  38 C.F.R. § 4.40 (2005).  A part that 
becomes painful on use must be regarded as seriously 
disabled.  Id.; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Both limitation of motion and pain are necessarily 
recorded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59 (2005); see DeLuca, 8 Vet. App. 202; see 
also Johnson v. Brown, 9 Vet. App. 7 (1996); VAOPGCPREC 36-97 
(Dec. 12, 1997).

Propriety of Reduction

In September 1999, the RO proposed to reduce the veteran's 60 
percent disability rating for his service-connected 
degenerative changes of the lumbar spine to 40 percent.  This 
reduction was accomplished in a January 2000 rating decision, 
effective April 1, 2000.  The requirements for a reduction in 
the evaluation for disabilities in effect for five years or 
more are set forth at 38 C.F.R. § 3.344(a) and (b), which 
require that only evidence of sustained material improvement 
under the ordinary conditions of life, as shown by full and 
complete examinations, can justify a reduction; these 
provisions prohibit a reduction on the basis of a single 
examination.  See Brown v. Brown, 5 Vet. App. 413, 417-18 
(1995).  

This regulation also provides that, with respect to other 
disabilities that are likely to improve, namely those for 
which evaluations have been in effect for less than five 
years, re-examinations disclosing improvement will warrant a 
rating reduction.  38 C.F.R. § 3.344(c) (2005).  The veteran 
was awarded a 60 percent disability rating effective March 
31, 1997.  His disability rating was not in effect for five 
years when it was reduced in April 2000 and, as such, any re-
examination disclosing improvement in the veteran's service-
connected disability would warrant a rating deduction.  Id.  
However, in any rating deduction case not only must it be 
determined than an improvement in disability has actually 
occurred but also that that the improvement in disability 
actually reflects an improvement in the veteran's ability to 
function under the ordinary conditions of life and work.  
Faust v. West, 13 Vet. App. 342, 349 (2000).  VA must review 
the entire history of the veteran's disability, ascertain 
whether the evidence reflects an actual change in the 
disability, and ascertain whether the examination reports 
reflecting such change are based upon thorough examinations.  
Id.

Here, service connection was established for the veteran's 
lumbar spine disability by a December 1991 rating decision 
and a 10 percent disability rating was assigned due to mild 
limitation of motion.  A 20 percent disability rating was 
established in a November 1995 rating decision as the 
evidence showed the veteran's function was exacerbated by 
increasing pain.  A rating decision issued in May 1997, 
increased the veteran's disability evaluation to 40 percent 
due to severe limitation of motion.  The veteran appealed 
this determination and after appellate review, the Board 
assigned a 60 percent disability rating for the veteran's 
lumbar spine disability.  

The May 1999 Board decision reflects that in addition to 
severe limitation of motion, the evidence revealed the 
veteran also had persistent symptoms of sciatica involving 
the low back and radiation of pain.  The sciatica diagnosis 
was based on computed tomography (CT) and magnetic resonance 
imaging (MRI) showing disc bulging at L5-S1 but no herniated 
nucleus pulposus.  The evidence utilized in the Board's 
decision included an April 1997 VA spine examination report 
that shows the veteran had flexion to 30 degrees, backward 
extension to 10 degrees, and bilateral lateral flexion to 20 
degrees.  The report also shows the veteran had positive 
straight leg sign at 30 degrees on the right with passive leg 
lifting and 10 degrees by active leg lifting.  The veteran 
was unable to lift his left leg up at all secondary to pain 
and weakness and seemed to have some weakness of the left 
lower extremity.  The lumbar spine was tender and there was 
some loss of lumbar lordosis.  

Also considered by the Board was an April 1997 VA peripheral 
nerves examination report that indicated the veteran's disc 
problems seemed to be associated with significant low back 
pain limiting his daily activities and keeping him in 
constant pain that radiated to the left lower extremity.  
There was no evidence of muscle wasting or atrophy, but mild 
muscle weakness was noted.  He had been awarded benefits from 
the Social Security Administration (SSA) based on 
debilitating back pain secondary to degenerative disc disease 
and degenerative joint disease of the lumbosacral spine.  See 
February 1998 SSA determination.

The RO issued a rating decision in May 1999 effectuating the 
60 percent disability rating.  Thereafter, the veteran was 
scheduled for a periodic examination.  The September 1999 VA 
spine examination report reflects that the veteran reported 
his progressive low back pain with radiation into left leg.  
The veteran indicated that the pain was associated with 
weakness, stiffness and easy fatigability.  The report shows 
the veteran's residual functional capacity was characterized 
as "medium,"  and he was to avoid repetitive power pedal 
work with the lower extremities.  Upon physical examination, 
the veteran had forward flexion to 30 degrees without pain, 
extension to 10 degrees, right lateral bending to 40 degree 
and left lateral bending to 20 degrees.  Babinski testing was 
normal as were deep tendon reflexes.  There was no tenderness 
to palpation of the musculature and his gait was normal.  X-
ray revealed mild degenerative changes.  

Based upon this examination report, the RO proposed to reduce 
the veteran's disability rating from 60 percent to 40 
percent.  This reduction was effective April 1, 2000.  

In reviewing the relevant evidence, the Board notes that the 
evidence at the time of the reduction did show some improved 
strength, a lack of tenderness, and an absence of symptoms 
indicative of pronounced disc syndrome.  On the other hand, 
the March 1999 VA MRI report showed results similar to  
results of the February 1997 VA MRI report relied upon for 
the grant of a 60 percent disability rating.  In addition, a 
February 1999 VA X-ray report contained an impression of 
degenerative disc disease with accompanying spondylosis and 
degenerative arthritis.  

Also of record is an October 1999 VA medical certificate 
showing treating for obvious back discomfort after an 
exacerbation of the veteran's service-connected lumbar spine 
disability.  The certificate refers to radiation of pain into 
the left lower extremity and positive straight leg raising in 
addition to normal deep tendon reflexes.  A November 1999 
private medical record indicates that the veteran continued 
to have chronic back pain and neurologic examination showed 
some diminished sensation to pinprick and straight leg 
raising caused back pain only.

When the March 1999 MRI findings, October 1999 VA medical 
certificate, and November 1999 private medical record is 
viewed in conjunction with the September 1999 VA spine 
examination report, the Board is not persuaded that the 
evidence shows an improvement in the veteran's lumbar spine 
disability reflective of an improvement in the veteran's 
ability to function.  See Faust v. West, 13 Vet. App. 342, 
349 (2000); C.F.R. § 3.344(c) (2005).  The disability 
revealed is similar to the disability picture upon which the 
veteran's 60 percent disability rating was established.  See 
May 1999 Board decision.  As such, the Board concludes the 
RO's decision to reduce the veteran's rating for degenerative 
changes of the lumbar spine from 60 percent to 40 percent, 
effective from April 1, 2000, was not supported by the 
evidence contained in the record at the time of the 
reduction.

Entitlement to a Disability Rating in Excess of 60 Percent

During the pendency of this appeal, regulatory changes have 
twice amended the rating criteria for evaluating spine 
disabilities.  The first regulatory change affected only the 
rating criteria for intervertebral disc syndrome.  See 
67 Fed. Reg. 54345-54349 (Aug. 22, 2002).  This amendment was 
effective September 23, 2002.  Id.  The regulations regarding 
diseases and injuries to the spine, to include intervertebral 
disc syndrome, were again revised effective September 26, 
2003.  68 Fed. Reg. 51454-51458 (Aug. 27, 2003), 69 Fed. Reg. 
32449-32450 (June 10, 2004).

Under the prior regulatory provisions, a 60 percent 
disability rating was the maximum schedular disability rating 
for a spine disability in the absence of ankylosis or 
residuals of vertebra fracture with spinal cord involvement.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5292, 
5293, 5295 (2002).  The evidence does not show and the 
veteran does not argue that his spine is ankylosed or that he 
has vertebra fracture residuals with spinal cord involvement.  
As such, a disability rating in excess of 60 percent is not 
warranted under the prior schedular criteria.  Under the 
first set of amended criteria under Diagnostic Code 5293, the 
maximum schedular rating for intervertebral disc syndrome is 
a 60 percent disability rating and therefore does not provide 
a greater benefit the veteran in the instant case.

Under the second set of amended criteria, a back disability 
is evaluated under the General Rating Formula for Diseases 
and Injuries of the Spine, or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined.  See 38 C.F.R. § 4.25 
(2005).  Under the General Rating Formula for Diseases and 
Injuries of the Spine, unfavorable ankylosis, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, is rated 100 percent 
disabling.  Any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are evaluated separately under an 
appropriate diagnostic code.  Id.

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the 
entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: 
difficulty walking because of a limited line of vision; 
restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal 
symptoms due to pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; atlantoaxial or cervical 
subluxation or dislocation; or neurologic symptoms due to 
nerve root stretching.  Fixation of a spinal segment in 
neutral position (zero degrees) represents favorable 
ankylosis.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243, 
Note (5) (2005).

Here, while the evidence shows that the veteran had some 
flattening of lumbar lordosis (curvature), the evidence is 
not suggestive that the veteran's entire thoracolumbar spine 
is fixed in either flexion, extension, or at zero degrees.  
Accordingly, as the record does not contain evidence of 
ankylosis, the veteran's lumbar spine disability does not 
approximate the criteria for a disability rating in excess of 
60 percent under the second set of amended criteria.  
Additionally, the June 2001 VA spine examination report 
specifically indicates that there was no objective clinical 
evidence of any neurological involvement.  Accordingly, 
separate ratings for neurological involvement are not 
appropriate in the instant case and would not result in a 
combined disability rating higher than 60 percent if any such 
symptoms were separately evaluated. 

In short, the weight of the evidence is against a disability 
rating in excess of 60 percent for the veteran's degenerative 
changes of the lumbar spine.  As the preponderance of the 
evidence is against an increased rating, the doctrine of 
reasonable doubt is not for application.  38 C.F.R. § 4.3 
(2005).


TDIU Rating

The veteran contends that he is entitled to a TDIU rating.  
For the reasons set forth below, the Board concludes that the 
veteran is entitled to a total disability rating based on 
individual unemployability due to service-connected 
disabilities.

The focus of a TDIU claim is on whether the service-connected 
conditions would render it impossible for the average person 
to follow a "substantially gainful occupation."  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  In determining 
whether the veteran is entitled to a TDIU rating, neither 
non-service-connected disabilities nor advancing age may be 
considered.  38 C.F.R. §§ 4.16(a), 4.19 (2005).  

A TDIU rating may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more service-
connected disabilities provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2005).  Where 
these percentage requirements are not met, entitlement to the 
benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities, and consideration is given to the veteran's 
background including his employment and educational history.  
38 C.F.R. §§ 3.321(b), 4.16(b) (2005).  

Here, the veteran is service connected solely for 
degenerative changes of the lumbar spine which is evaluated, 
as indicated above, as 60 percent disabling.  As such, the 
veteran meets the schedular threshold for determining whether 
he is entitled to a TDIU rating.  Now the Board must 
determine whether the evidence indicates that he is 
unemployable due to his service-connected disability.

The evidence indicates that the veteran has a ninth grade 
education.  An October 1995 VA vocational rehabilitation 
assessment indicates that the veteran did not have a high 
school diploma or any equivalent and with his work history 
primarily that of a farm laborer, he had virtually no salable 
employment skills other than physical labor.  The September 
1999 VA spine examination report indicates the veteran had a 
medium residual functioning capacity which meant he could 
occasionally lift 50 pounds, frequently lift 25 pounds, and 
should be able to sit, stand, and walk six hours out of an 
eight hour work day with appropriate rest periods.  He was to 
avoid repetitive power or pedal work with the lower 
extremities but he could occasionally stoop, bend, kneel, 
crouch, or crawl.  A November 1999 private medical record 
indicates the veteran was not able to work.  

A September 2000 record shows the veteran's former employment 
as a farm manager was terminated in March 1995 due to job 
performance.  The form was signed by the personnel 
administrator of the veteran's former employer who wrote a 
letter on the veteran behalf, dated in December 2000, that 
explained that the veteran's job performance had been 
effected due to the veteran's low back problems and that 
there were no other jobs available with the employer that the 
veteran could perform due to back problems.

Thereafter, the veteran was employed on a part-time basis 
that required the veteran to help around a farm and perform 
general shop maintenance.  However, a letter from this 
employer, dated in January 2001, indicates that the veteran 
was unable to get in and out of vehicles or stand on the 
concrete shop floor due to back pain and as the veteran was 
unable to perform the required tasks on a daily basis, the 
veteran was "let go."  A May 2005 VA spine examination 
report indicates that the examiner indicated the veteran was 
not "completely unemployable" but could certainly have a 
sit-down job with frequent rest breaks.  

The VA medical evidence indicates that the veteran could 
potentially obtain some sedentary employment if he had 
frequent rest breaks.  However, these opinions must be viewed 
in the light of the veteran's educational and employment 
history which a VA vocational rehabilitation specialist 
indicated left the veteran with virtually no skills to get 
this type of employment.  When the private physician's 
opinion and the statements of the veteran's former employers 
are also considered, the conclusion that the veteran's 
degenerative changes of the lumbar spine prevents him from 
performing the duties required for gainful employment on a 
sustained basis is reinforced.  Thus, the Board finds that 
the evidence shows that the veteran's service-connected 
disability is sufficient to preclude him from performing 
gainful employment, the criteria for a TDIU rating are met, 
and the requested benefit is granted.  

Veterans Claims Assistance Act (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must be 
provided prior to the adjudication appealed, and must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

As the issues of the propriety of the reduction of his 
disability rating for degenerative changes of the lumbar 
spine and entitlement to a TDIU rating have been resolved in 
the veteran's favor, the Board dispense with ensuring 
compliance with the VCAA, as to these aspects of the appeal, 
and finds that the veteran's interests have not been 
prejudiced.  The veteran was informed by letter in May 2004 
by which he was notified of VA's duty to assist with his 
increased rating claim.  The letter notified the veteran of 
the evidence necessary to substantiate his increased rating 
claim and he was informed of the evidence necessary 
substantiate his claim that he was expected to provide and 
the evidence VA would seek.  The veteran was also requested 
to send any evidence in his possession that would support his 
claim.  Therefore, the Board considers the notice 
requirements of the VCAA met for the veteran's increased 
rating claim.  

With respect to the timing of the notice, the Board finds 
that any defect with respect to the timing was harmless 
error.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  It is clear from the veteran's 
active role in the adjudication of his claim and by his 
evidentiary arguments that he understood the evidence needed 
to substantiate his increased rating and his and VA's roles 
in the claims process.  Under these circumstances, the Board 
is satisfied that any error in the timing of the notice was 
harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2005).  The veteran has been afforded VA examinations and 
the resulting reports have been obtained.  See 38 C.F.R. 
§ 3.159(c)(4) (2005).  In addition to the VA medical records, 
private medical evidence, SSA records, employment evidence, 
and lay statements have been associated with the claims file.  
As the veteran has not identified or properly authorized the 
request of any other evidence, the Board concludes that no 
further assistance to the veteran regarding development of 
evidence is required.  See McKnight v. Gober, 131 F.3d 1483 
(Fed. Cir. 1997).


ORDER

The reduction of the veteran's 60 percent disability rating 
for degenerative changes of the lumbar spine to 40 percent, 
effective April 1, 2000, was improper.

A disability rating in excess of 60 percent for degenerative 
changes of the lumbar spine is denied.

A TDIU rating is granted, subject to the law and regulations 
governing the payment of monetary benefits.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


